Citation Nr: 1433495	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-11 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an earlier effective date for the 10 percent evaluation for service-connected glaucoma of the right eye status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome.

2.  Entitlement to a higher initial disability rating for the service-connected glaucoma of the right eye status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome rated at zero percent disabling from January 29, 2004 and 10 percent disabling from February 25, 2009, and rated as bilateral glaucoma at 40 percent from January 19, 2012.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to December 1969, October 1994 to March 1995, and September 2001 to January 2004 with additional periods of active duty for training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2004 and January 2010.  The September 2004 decision granted service connection for cortical cataract of the right eye and assigned a zero percent rating from January 29, 2004.  The January 2010 decision recharacterized the right eye disorder as glaucoma of the right eye status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome and assigned a 10 percent rating from February 25, 2009.  In July 2012, the RO characterized the left and right eye disorders as bilateral glaucoma and assigned a 40 percent rating from January 19, 2012.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an effective date earlier than February 25, 2009 for the award of a 10 percent evaluation assigned to the service-connected right eye glaucoma status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome.  The Veteran argues that the effective date of the 10 percent disability rating should be June 23, 2005 which is the date he asserts that his right eye problems started and he contacted VA for review.  See the January 2010 notice of disagreement and the May 2011 VA Form 9.  The Veteran submitted a copy of a June 23, 2005 statement that he had submitted to VA which references his right eye problems.  This was the only issue that was perfected and certified to the Board. 

Review of the record shows that the Veteran separated from service on January 28, 2004.  He had filed his initial claim for compensation benefits for glaucoma of both eyes prior to separation from service and the claim was received on August 6, 2003.   In a September 2004 decision, the RO granted service connection for right eye cortical cataract and assigned a zero percent rating from January 29, 2004.  

Review of the record further shows that the RO notified the Veteran of the September 2004 decision in October 2004 and the Veteran submitted a timely notice of disagreement to the RO.  This notice of disagreement was received on May 25, 2005.  In the notice of disagreement, the Veteran stated that he disagreed with the decision concerning the cortical cataract of the right eye and indicated that on March 31, 2005, he had cataract surgery on his right eye as the condition had worsened.  He stated that as a result of the surgery, he sustained a detached retina in the right eye and underwent surgery on May 2, 2005.  A subsequent statement of the Veteran's representative received in July 2005 further indicated that the Veteran wished to "disagree with the percentage assigned regarding his cortical cataract of the right eye."  

The Board finds that the May 2005 statement meets the requirements of a notice of disagreement and the September 2004 decision is not final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a); 20.301(a).  Under these circumstances, a Statement of the Case should be issued as to the issue of entitlement to a higher initial rating for the service-connected right eye disorder from January 29, 2004.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  The Board notes that the May 2011 statement of the case addressed entitlement to an earlier effective date and noted that the 10 percent evaluation was assigned  based on clinical findings of loss of field or impairment of field of vision and noted the statement requesting an increase for the service-connected condition was received in February 2009.  Although the May 2011 SOC discussed some evidence from 2004 on, it does not clearly discuss whether a higher rating for the right eye disorder was warranted for the entire period of the appeal (from January 29, 2004 to present).  Significantly, the May 2011 SOC identifies the date of claim as February 2009 and the rating decision as January 2010.  Furthermore, the Board points out that the rating criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the Veteran's NOD in May 2005 pertains to the 2003 claim, the former rating criteria for the evaluation of disabilities of the eyes should be considered.  

As the issue of the increased initial evaluation for the cortical cataract of the right eye may impact the effective date of the 10 percent rating for the right eye glaucoma status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome, a decision on the claim as to the effective date must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a Statement of the Case as to the issue of entitlement to a higher initial rating for the service-connected right eye disorder from January 29, 2004.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to an earlier effective date for the 10 percent evaluation for the right eye glaucoma status post vitrectomy and retinal detachment repair with pseudophakos and dry eye syndrome.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

